DETAILED ACTION

Response to Amendment
The amendment filed on 05/20/2022 has been entered.  The subject matter of claim 3 is incorporated into claim 1, thus, claim 3 is now canceled.  Claims 1 and 8-12 are amended.  New claims 13-20 are added.  Claims 1-2 and 4-20 are pending in the application.  Applicant's argument is now moot in view of new prior art applied.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Kondo Tetsuo, et al. (WO 2007088974 A1) in view of Hiroshi Suenaga, et al. (JP 2000054300 A) and further in view of Michael F. Koenig, et al. (US 20160348318 A1).   

Regarding claim 1, Tetsuo discloses:  A process for providing a coating layer on a surface of a moulded article, said coating layer comprising 1-10 g/m2 microfibrillated cellulose (Para [0001], [0030], and [0033]), comprising the steps of: a) providing a moulded article comprising fibers (Para [0001], [0032], and [0036]); b) applying a coating dispersion on the surface of said moulded article (Para [0030]), wherein said coating dispersion comprises microfibrillated cellulose (Para [0006], [0015], [0062] ); and c) drying said applied coating dispersion to form the coating layer (Para [0030]).
Even though Tetsuo on para [0037] discloses “…a method for imparting water repellency or hydrophilicity or oil resistance to a substrate surface such as a paper product or a paper molded article, the method being characterized by imparting water resistance, hydrophilicity or oil resistance…” and on para [0041] discloses “…agent for imparting slipping property to the coating film.”, nevertheless, Tetsuo does not expressly disclose:  at least one slip aid and at least one hydrocolloid.
In the same field of art, Suenaga is directed to the coating of a molded pulp article with wax for water resistance.  That being said, Suenaga discloses:  at least one slip aid and at least one hydrocolloid (Para [0001] and [0029-0030].  Applicant’s disclosure on page 5, line 30 bridging to page 6 defines slip aid as a lubrication aid or an anti-stick agent or adhesion control agent and Examples of such slip aids include alkyl ketene dimer (AKD), wax such as paraffinic waxes, microcrystalline waxes, polyethylene waxes or bee waxes and so on.  In addition, hydrocolloid are macromolecular hydrophilic substances and are used as water repellent treatment and water-resistant treatment of the surface of the molded product.  Therefore, both slip aid and hydrocolloid are disclosed by the cited reference.). 
The combination of Tetsuo in view of Suenaga does not expressly disclose: wherein said slip aid is alkyl ketene dimer.
In the same field of art, Koenig is directed to hydrophobic coated paper substrates suitable for aqueous polymer emulsion topcoats to form a moisture barrier coating layer, and which may be repulpable/recyclable for greater suitability for use with papermaking machines.   In addition, Koenig also broadly relates to a method for preparing such hydrophobic coated paper substrates.  That being said, Koenig discloses:  wherein said slip aid is alkyl ketene dimer (Para [0037], [0039], [0091], claim 9 and 28.).   
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify protecting the surface of a molded product made of food storage paper of the combination of Tetsuo and Suenaga in view of Koenig by using the concept of coating of a molded pulp article with wax for water resistance as taught by Suenaga and  hydrophobation of cellulose fibers and sizing as taught by Koenig to improve the structural integrity of the article and resistance to grease staining is achieved.  Similarly, one of ordinary skill in the art, upon reading Koenig disclosure, would also have been motivated to apply its teaching of utilizing the concept of coating a molded article where a molded article includes fibers coated with a wax to improve water resistance and being environmentally harmless.    

Regarding claim 2, the combination of Tetsuo and Suenaga in view of Koenig discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein the amount of slip aid is 1- 10 kg per ton of dry solids of the coating dispersion (Para [0030] discloses “The coating amount is usually 2 to 30 g/m2 (based on the surface of the molded body) as a dry weight”.  Even though Suenaga does not disclose the exact amount of the slip aid, but it is obvious to one of ordinary skill in art the amount of slip aid is dependent on the size of the molded article and various thickness of coating in accordance to the intended use thereof.).

Regarding claim 4, the combination of Tetsuo and Suenaga in view of Koenig discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein the amount of hydrocolloid is 1-20 kg per ton of dry solids of the coating dispersion (Para [0029] discloses “The coating amount is usually 2 to 50 g/m2 (based on the surface of the molded product) as a dry weight.”  Even though Suenaga does not disclose the exact amount of the hydrocolloid, but it is obvious to one of ordinary skill in art the amount of hydrocolloid is dependent on the size of the molded article and various thickness of coating in accordance to the intended use thereof.).

Regarding claim 5, the combination of Tetsuo and Suenaga in view of Koenig discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein the hydrocolloid is carboxymethyl cellulose, galactoglucomannanz or xyloglucan (Para [0029] discloses, among others, Carboxymethyl cellulose (“CMC”).).

Regarding claim 6, the combination of Tetsuo and Suenaga in view of Koenig discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein the microfibrillated cellulose has a Schopper Riegler number of at least 90 (Para [0004] discloses “…the present invention is directed to "using an aqueous slurry comprising a composition having a Canadian standard freeness (CSF) of 550 ml or more, by removing water from the pores of a mold having a large number of pores to form a slurry in the mold.”  Emphasis added.  Upon conversion, the 550ml of CSF is equal to 22.5 Schopper Riegler (°SR) or more.  Even though Suenaga does not disclose the exact number of Schopper Riegler, but it would have been obvious to one of ordinary skill in art to slightly manipulate the coating composition so as to enhance the number of Schopper Riegler to 90 via routine optimization.).

Regarding claim 7, the combination of Tetsuo and Suenaga in view of Koenig discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein the coating dispersion is applied to the moulded article by spraying (Para [0029] discloses “The application is usually performed by spraying, brush coating, impregnation, or the like.”).

Regarding claim 8, the combination of Tetsuo and Suenaga in view of Koenig discloses all the limitations of its base claim 1.  Suenaga further discloses:  further comprising pressing said moulded article on which said coating dispersion has been applied (Para [0020], [0022], [0025], [0026-0027], [0032], and [0038].).

Regarding claim 9, the combination of Tetsuo and Suenaga in view of Koenig discloses all the limitations of its base claim 1.  Tetsuo further discloses:  A coated moulded article obtained by the process of claim 1 (Para [0001] discloses “The present invention is particularly useful for protecting the surface of a molded product made of food storage paper.” Similarly, para [0032] discloses “The present invention also relates to a paper product or paper molded product in which a part or the whole of its surface is covered with a cellulose nanofiber coating…”.  The entire limitations of claim 1 are noted hereinbefore and will not be repeated again to avoid redundancy.).

Regarding claim 10, the combination of Tetsuo and Suenaga in view of Koenig discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein pressing said moulded article takes place at the same time as step c) (Para [0022] and para [0027] each of which respectively discloses:  “…a method of covering with a male mold to lightly compress the deposited layer to adjust the surface, and then, while sucking from a suction port, send hot air from a male hot air supply port to dry in the mold.” and “… injecting heated air into the deposited layer under pressure, while supplying heated air from the opposite side of the molded article at normal pressure or under pressure…”.).

Regarding claim 11, the combination of Tetsuo and Suenaga in view of Koenig discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein pressing said moulded article takes place as a separate step from step c) (Para [0032] discloses “Further, when the surface of the molded product has irregularities, the surface can be improved by weakly pressing with a male mold during or after the film bonding.”).

Regarding claim 12, the combination of Tetsuo and Suenaga in view of Koenig discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein pressing said moulded article takes place under heating (Para [0036] discloses “A cup-shaped wet molded product was obtained. Subsequently, while sucking the wet molded product in the mold from the female mold side at -300 mmHg, hot air of 150° C. was sent from the male mold to pass through the deposition layer to dry.”).

Regarding claim 13, the combination of Tetsuo and Suenaga in view of Koenig discloses all the limitations of this claim as described in detail and will not be repeated to avoid redundancy.  A process for providing a coating layer on a surface of a moulded article, said coating layer comprising 1-10 g/m2 microfibrillated cellulose (Tetsuo Para [0001], [0030], and [0033]), comprising the steps of: a) providing a moulded article comprising fibers (Tetsuo Para [0001], [0032], and [0036]); b) applying a coating dispersion on the surface of said moulded article (Para [0030]), wherein said coating dispersion comprises microfibrillated cellulose (Tetsuo Para [0006], [0015], [0062]), at least one slip aid and at least one hydrocolloid (Suenaga Para [0001] and [0029-0030]), wherein the microfibrillated cellulose has a Schopper Riegler number of at least 90 (Suenaga Para [0004] discloses “…the present invention is directed to "using an aqueous slurry comprising a composition having a Canadian standard freeness (CSF) of 550 ml or more, by removing water from the pores of a mold having a large number of pores to form a slurry in the mold.”  Emphasis added.  Upon conversion, the 550ml of CSF is equal to 22.5 Schopper Riegler (°SR) or more.  Even though Suenaga does not disclose the exact number of Schopper Riegler, but it would have been obvious to one of ordinary skill in art to slightly manipulate the coating composition so as to enhance the number of Schopper Riegler to 90 via routine optimization.), wherein said slip aid is alkyl ketene dimer (Koenig (Para [0037], [0039], [0091], claim 9 and 28.).), and wherein the hydrocolloid is carboxymethyl cellulose, galactoglucomannan, or xyloglucan (Suenaga Para [0029] discloses, among others, Carboxymethyl cellulose (“CMC”).); and c) drying said applied coating dispersion to form the coating layer (Tetsuo Para [0030].).

Regarding claim 14, the combination of Tetsuo and Suenaga in view of Koenig discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein the amount of slip aid is 1- 10 kg per ton of dry solids of the coating dispersion, or wherein the amount of hydrocolloid is 1-20 kg per ton of dry solids of the coating dispersion, or both (Para [0030] discloses “The coating amount is usually 2 to 30 g/m2 (based on the surface of the molded body) as a dry weight”.  Even though Suenaga does not disclose the exact amount of the slip aid, but it is obvious to one of ordinary skill in art the amount of slip aid is dependent on the size of the molded article and various thickness of coating in accordance to the intended use thereof.  Para [0029] discloses “The coating amount is usually 2 to 50 g/m2 (based on the surface of the molded product) as a dry weight.”  Even though Suenaga does not disclose the exact amount of the hydrocolloid, but it is obvious to one of ordinary skill in art the amount of hydrocolloid is dependent on the size of the molded article and various thickness of coating in accordance to the intended use thereof.). 

Regarding claim 15, the combination of Tetsuo and Suenaga in view of Koenig discloses all the limitations of its base claim 1.  Suenaga further discloses:  the combination of Tetsuo and Suenaga in view of Koenig discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein the coating dispersion is applied to the moulded article by spraying (Para [0029] discloses “The application is usually performed by spraying, brush coating, impregnation, or the like.”). 

Regarding claim 16, the combination of Tetsuo and Suenaga in view of Koenig discloses all the limitations of its base claim 1.  Suenaga further discloses:  the combination of Tetsuo and Suenaga in view of Koenig discloses all the limitations of its base claim 1.  Suenaga further discloses: further comprising pressing said moulded article on which said coating dispersion has been applied (Para [0020], [0022], [0025], [0026-0027], [0032], and [0038].). 

Regarding claim 17, the combination of Tetsuo and Suenaga in view of Koenig discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein pressing said moulded article takes place at the same time as step c) (Para [0022] and para [0027] each of which respectively discloses:  “…a method of covering with a male mold to lightly compress the deposited layer to adjust the surface, and then, while sucking from a suction port, send hot air from a male hot air supply port to dry in the mold.” and “… injecting heated air into the deposited layer under pressure, while supplying heated air from the opposite side of the molded article at normal pressure or under pressure…”.). 

Regarding claim 18, the combination of Tetsuo and Suenaga in view of Koenig discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein pressing said moulded article takes place as a separate step from step c) (Para [0032] discloses “Further, when the surface of the molded product has irregularities, the surface can be improved by weakly pressing with a male mold during or after the film bonding.”).  

Regarding claim 19, the combination of Tetsuo and Suenaga in view of Koenig discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein pressing said moulded article takes place under heating (Para [0036] discloses “A cup-shaped wet molded product was obtained. Subsequently, while sucking the wet molded product in the mold from the female mold side at -300 mmHg, hot air of 150° C. was sent from the male mold to pass through the deposition layer to dry.”).  

Regarding claim 20, the combination of Tetsuo and Suenaga in view of Koenig discloses all the limitations of its base claim 1.  Tetsuo further discloses:  A coated moulded article obtained by the process of claim 13 (Para [0001] discloses “The present invention is particularly useful for protecting the surface of a molded product made of food storage paper.” Similarly, para [0032] discloses “The present invention also relates to a paper product or paper molded product in which a part or the whole of its surface is covered with a cellulose nanofiber coating…”.  The entire limitations of claim 1 are noted hereinbefore and will not be repeated again to avoid redundancy.). 

Response to Arguments
Applicant's arguments filed on 05/17/2022 have been fully considered but they are moot since claims amendment necessitated the new ground of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748